DETAILED ACTION
	Claims 1, 3, 4, and 6-10 are pending. Claims 1, 3, 4, 7, and 9 have been amended and claims 2 and 5 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Upon further consideration, previously filed claim 2 (now claim 1) should have been rejected over prior art He et al. (U.S. 2009/0326186). See rejection below. Further, upon an additional search, newly found prior art Grasshoff et al. (U.S. 5,395,736) anticipates instant claims 1, 3, and 4. See rejection below. The Examiner apologizes for such oversight.
	Therefore, the rejection is Non-Final.
Information Disclosure Statement
	The Information Disclosure Statement filed September 15, 2022 includes Non-Patent Literatures Documents: Nishikubo et al. “Synthesis of Photocrosslinkable Hyperbranched Polyesters with Terminal Methacryloyl Groups by the One-pot Polyaddition of Bis(oxetane)s with 1,3,5-Benzenetricarboxylic Acid and Methacrylic Acid” and Sun et al. “Diffraction measurement and analysis of slanted holographic polymer dispersed liquid crystal” which are illegible and therefore not considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and when Si2 represents a carbon atom or a silicon atom…and when Si2 represents a nitrogen atom, ni1 + ni2 + ni3 is 2”. However, claim 1 earlier recites “Si2 represents a carbon atom”.
Claims 3, 4, and 6-10 are rejected because they depend from rejected based claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/968,961 (U.S. 2020/0399539) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to compounds having at least two secondary carbon atoms in the terminal alkyl group are replaced with -C(=O)-. Formula (i) of ‘961 when Ki1 is a group represented by formulae (K-1) to (K-6) when TK1 is represented by formula (T-3). See compound (P-1-25) in the specification of the co-pending application. Both the instant claims and copending claims are also directed to liquid crystal compositions and display elements thereof comprising additional polymerizable compounds other than formula (i).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 4, and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/770,067 (U.S. 2021/0214299) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to compounds having at least two secondary carbon atoms in the terminal alkyl group are replaced with -C(=O)-. Formula (i) of ‘961 when Ki1 is a group represented by formulae (K-13) when TK1 is represented by formula (T-3). See compound (P-1-28) in the specification of the co-pending application. Both the instant claims and copending claims are also directed to liquid crystal compositions and display elements thereof comprising additional polymerizable compounds other than formula (i).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. 2009/0326186).
He et al. teaches the following compound:

    PNG
    media_image1.png
    174
    798
    media_image1.png
    Greyscale
 [p 53] which is equivalent to formula (i) of instant claims 1, 3, 4, and 6 when Ri1 is a linear alkyl group having 3 carbon atoms, Ai1 is 1,4-cyclohexylene, Zi1 is a single bond, mi1 is 1, Ai2 and Ai3 are 1,4-phenylene, Zi2 is -OCO-, and Ki1 is represented by general formula (K-1) when Si1 is a linear alkyl group having 6 carbon atoms in which a secondary carbon atom is replaced with -O-, Si2 is a carbon atom, ni2 is 0, ni3 is 2 where Ri2 is a hydrogen atom, and ni1 is 1 such that ni1 + ni2 + ni3 is 3 wherein Si3 is a single bond, and Yi1 is a linear alkyl group having 14 carbon atoms in which two secondary carbon atoms are replaced with -C(=Xi1)- when Xi1 is an oxygen atom and two secondary carbon atoms are replace with -O- and one hydrogen atom is replaced with Pi1-Spi1- when Spi1 is a single bond and Pi1 is represented by formula (P-2).
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasshoff et al. (U.S. 5, 395,736).
Grasshoff et al. teaches in Example 29 compound 4-benzyloxybenzyl 2-methacryloxyethyl oxalate [col 26 lines 51-53] which is equivalent to formula (i) of instant claims 1, 3, and 4 when Ri1 is a hydrogen atom, Ai1 and Ai3 are 1,4-phenylene, Zi1 is an alkylene group having 2 carbon atoms in which one -CH2- group is replaced with -O- (i.e. -CH2O-), mi1 is 0, and Ki1 is represented by general formula (K-1) when Si1 is a single bond, Si2 is a carbon atom, ni2 is 0, ni3 is 2 wherein Ri2 is a hydrogen atom, and ni1 is 1 such that ni1 + ni2 + ni3 is 3 wherein Si3 is a single bond, and Yi1 is a linear alkyl group having 6 carbon atoms in which two secondary carbon atoms are replaced with -C(=Xi1)- when Xi1 is an oxygen atom and two secondary carbon atoms are replace with -O- and one hydrogen atom is replaced with Pi1-Spi1- when Spi1 is a single bond and Pi1 is represented by formula (P-2).
Response to Arguments
Due to the amendment filed September 15, 2022 of instant claim 3, the objection has been withdrawn.
Due to the amendment of instant claims 1, 7, and 9 as well as the cancelation of claim 2, the 112(b) rejections have been withdrawn. However, a new issue has been identified for claim 1, see above.
Due to the cancelation of claims 2 and 5, the 112(d) rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                 

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722